USCA11 Case: 20-14803     Date Filed: 11/08/2021    Page: 1 of 14




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14803
                   Non-Argument Calendar
                   ____________________

MATTHEW FRIEDSON,
                                              Plaintiff-Appellant,
versus
SHERIFF DAVID SHOAR,
DEPUTY RYAN WALLACE,


                                          Defendants-Appellees.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:19-cv-00237-TJC-PDB
                   ____________________
USCA11 Case: 20-14803              Date Filed: 11/08/2021       Page: 2 of 14




2                           Opinion of the Court                       20-14803

Before BRANCH and GRANT, Circuit Judges.1
PER CURIAM:
        On February 27, 2015, Deputy Ryan Wallace of the St. Johns
County Sheriff’s Office stopped a vehicle driven by Matthew
Friedson, who is deaf, for a traffic violation. After Friedson drove
away during the traffic stop, Deputy Wallace followed him and
conducted a second stop. During that second stop, Deputy
Wallace handcuffed Friedson and seated him in the back of the
patrol vehicle, and then released him and issued a citation for the
traffic violation. Friedson sued Deputy Wallace, bringing false
arrest claims under 42 U.S.C. § 1983 and state common law. He
also brought claims against Sheriff David Shoar, claiming that
Sheriff Shoar is liable for the false arrest under state law and for
violations of the Americans with Disabilities Act and the
Rehabilitation Act.
       Friedson now appeals the district court’s grant of summary
judgment to Deputy Wallace and Sheriff Shoar, the resulting final
judgment, and the denial of his motion to alter or amend the
judgment. We conclude that there is no genuine issue of material
fact and that the defendants are entitled to summary judgment as
a matter of law. In addition, we find that the district court did not
err in denying Friedson’s motion to alter or amend the judgment.
We therefore affirm.


1   This opinion is being issued by a quorum. See 28 U.S.C. § 46(d).
USCA11 Case: 20-14803            Date Filed: 11/08/2021         Page: 3 of 14




20-14803                   Opinion of the Court                               3

                                       I.
        Matthew Friedson was driving distractedly—he was looking
for papers and the radio was playing. 2 Friedson did not realize that
he was behind a St. Johns County Sheriff’s Office patrol vehicle.
Deputy Wallace, who was operating the patrol vehicle, initiated a
traffic stop for the violation of a Florida statute that prohibits
drivers from following too closely behind other vehicles. See Fla.
Stat. § 316.0895(1).
       When Deputy Wallace approached Friedson’s vehicle,
things became chaotic. According to Friedson, when Deputy
Wallace approached with his gun drawn, Friedson motioned that
he was deaf and tried to gesture to the officer that they should
communicate by writing back and forth. He then motioned that
they should relocate to a nearby parking lot, where his ex-wife and
children were waiting and could interpret for them. Friedson was
under the impression that they had reached an agreement to drive
to the second location. Deputy Wallace, however, believed that
Friedson was trying to flee. So after Friedson drove away, Deputy
Wallace followed him to the parking lot and conducted a second
stop.
      During that second stop, Deputy Wallace communicated to
Friedson by using gestures as he spoke. According to Friedson, he
“complied with all the Deputy’s commands.” When Friedson got

2 The  record does not specify how the radio created a distraction for Friedson,
in spite of his deafness.
USCA11 Case: 20-14803        Date Filed: 11/08/2021     Page: 4 of 14




4                      Opinion of the Court                 20-14803

out of his car, Deputy Wallace gestured for him to get back in it,
and he complied. Deputy Wallace later gestured to Friedson to get
out of the vehicle, and when he exited the vehicle as commanded,
Deputy Wallace took him to the ground, handcuffed him, and
seated him in the back of the patrol vehicle. A second deputy
arrived and communicated with Friedson as his daughter
interpreted. Deputy Wallace then released Friedson and issued a
ticket for the traffic violation, which Friedson paid.
       Just shy of the four-year statute of limitations following the
incident, Friedson sued. See Fla. Stat. § 95.11(3). In his amended
complaint, he brought two counts against Deputy Wallace in his
individual capacity: the first for warrantless arrest without probable
cause in violation of the Fourth Amendment under 42 U.S.C.
§ 1983 and the second for false arrest under state law. He also
brought three counts against Sheriff Shoar in his official capacity:
two for failing to provide reasonable accommodations under the
Americans with Disabilities Act (ADA) and the Rehabilitation Act
(RA) and the third for false arrest under state law.
       Deputy Wallace and Sheriff Shoar moved for summary
judgment. The district court granted both motions and entered
final judgment in their favor. Friedson responded by filing a
motion to alter or amend the judgment under Federal Rule of Civil
Procedure 59(e), which the district court denied. Friedson now
appeals the district court’s order on the summary judgment
motions, its final judgment against him, and its ruling on the Rule
59(e) motion.
USCA11 Case: 20-14803        Date Filed: 11/08/2021      Page: 5 of 14




20-14803                Opinion of the Court                         5

                                  II.
        We review the district court’s grant of a summary judgment
motion de novo. Baez v. Banc One Leasing Corp., 348 F.3d 972,
973 (11th Cir. 2003). Summary judgment should be granted “if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “In making this determination, we view the
evidence, draw all reasonable factual inferences, and resolve all
reasonable doubts in favor of the non-movant.” Stryker v. City of
Homewood, 978 F.3d 769, 773 (11th Cir. 2020). We review the
district court’s denial of a Rule 59(e) motion for abuse of discretion.
Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).
                                 III.
      We start with the district court’s grant of summary
judgment to Deputy Wallace and Sheriff Shoar. We find no
genuine issue of material fact that precludes summary judgment
on any of Friedson’s claims.
                                  A.
        First is the federal false arrest claim against Deputy Wallace
under 42 U.S.C. § 1983. Friedson alleged that Deputy Wallace
arrested him without probable cause in violation of the Fourth
Amendment. In response, Deputy Wallace argued that he is
entitled to qualified immunity and is therefore protected from
liability for civil damages. See Pearson v. Callahan, 555 U.S. 223,
231 (2009).
USCA11 Case: 20-14803         Date Filed: 11/08/2021     Page: 6 of 14




6                       Opinion of the Court                  20-14803

       To establish entitlement to qualified immunity, an officer
must first show that he acted “within his discretionary authority.”
Huebner v. Bradshaw, 935 F.3d 1183, 1187 (11th Cir. 2019). If the
officer meets that burden, the plaintiff must show both that he
“suffered a violation of a constitutional right” and that the
constitutional right was “clearly established at the time of the
alleged misconduct.” Id. (quotation omitted).
       Here, it is undisputed that Deputy Wallace was acting
within his discretionary authority as a law enforcement officer
when he stopped Friedson and placed him in handcuffs. Friedson
thus bears the burden of showing that Deputy Wallace is not
entitled to qualified immunity. But he fails to meet this burden
because he has not shown that he suffered a violation of a
constitutional right.
        The district court concluded that Friedson failed to show
that his Fourth Amendment rights were violated because Deputy
Wallace had probable cause to arrest Friedson for his traffic
violation. Deputy Wallace contends that two additional grounds
exist for concluding that no Fourth Amendment violation
occurred: (1) he had probable cause to arrest Friedson for violating
a different Florida statute that makes it a criminal offense to “resist,
obstruct, or oppose any officer”; and (2) he had reasonable
suspicion to detain Friedson because he appeared to pose a
potential safety threat after failing to remain in his vehicle. See Fla.
Stat. § 843.02.
USCA11 Case: 20-14803         Date Filed: 11/08/2021      Page: 7 of 14




20-14803                Opinion of the Court                           7

       On appeal, Friedson vigorously contests Deputy Wallace’s
alternative contentions in support of the judgment below. But he
raises no argument against the district court’s actual finding that
Deputy Wallace had probable cause to arrest him for his traffic
violation. Because Friedson has failed to challenge the district
court’s finding, he has abandoned any argument against it. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014); Little v. T–Mobile USA, Inc., 691 F.3d 1302, 1306 (11th Cir.
2012).
        Friedson also argues on appeal that Deputy Wallace violated
his Fourth Amendment rights by detaining him for an
unreasonable length of time. Such an allegation, if properly made,
could have formed the basis of a § 1983 claim. But here it cannot.
We review the district court’s grant of summary judgment by
assessing the record in light of Friedson’s allegations as stated in his
complaint, not as stated in later responses or motions. See
Miccosukee Tribe of Indians of Florida v. United States, 716 F.3d
535, 559 (11th Cir. 2013). Friedson first raised this theory of liability
in his motion to alter or amend the judgment—it did not appear in
his amended complaint. We will not take up this new theory of
liability now.
        Because Friedson abandoned any argument against the
district court’s probable cause finding and did not allege an
unreasonable time of detainment in his complaint, we affirm the
district court’s grant of summary judgment to Deputy Wallace on
the § 1983 claim.
USCA11 Case: 20-14803        Date Filed: 11/08/2021     Page: 8 of 14




8                      Opinion of the Court                 20-14803

                                 B.
       Next are the state-law false arrest claims against Deputy
Wallace and Sheriff Shoar. Under Florida law, a false arrest claim
“requires the plaintiff to establish three elements: (1) an unlawful
detention and deprivation of liberty against the plaintiff’s will; (2)
an unreasonable detention which is not warranted by the
circumstances; and (3) an intentional detention.” Manners v.
Cannella, 891 F.3d 959, 975 (11th Cir. 2018) (quotation and brackets
omitted). A plaintiff cannot establish the first element if there is
probable cause to arrest. Id. Actual probable cause bars Florida
false arrest claims against both individual officers and municipal
entities. See, e.g., id.; Crocker v. Beatty, 995 F.3d 1232, 1245 (11th
Cir. 2021).
        The district court granted summary judgment for the state-
law false arrest claims on the same ground as it did for the federal
false arrest claim: Deputy Wallace had probable cause to arrest
Friedson for his traffic violation. The standard for probable cause
is the same under Florida law and federal law. Rankin v. Evans,
133 F.3d 1425, 1433 (11th Cir. 1998). So again, because Friedson
failed to challenge the district court’s finding of probable cause, we
deem any argument against it abandoned and affirm the district
court’s grant of summary judgment on these claims.
                                 C.
        We turn now to the claims against Sheriff Shoar in his
official capacity under the ADA and the RA. Title II of the ADA
USCA11 Case: 20-14803       Date Filed: 11/08/2021     Page: 9 of 14




20-14803               Opinion of the Court                        9

and Section 504 of the RA prohibit discrimination against an
individual because of his disability. 42 U.S.C. § 12132; 29 U.S.C.
§ 794(a); see Silva v. Baptist Health S. Florida, Inc., 856 F.3d 824,
830–31 (11th Cir. 2017). Friedson alleges that Deputy Wallace
discriminated against him by not providing him with a necessary
interpretive aid and that Sheriff Shoar is liable for damages
resulting from Deputy Wallace’s discrimination.
        Friedson contends that Sheriff Shoar should be vicariously
liable for Deputy Wallace’s statutory violations. This Circuit has
not decided whether vicarious liability applies for ADA and RA
violations. Silberman v. Miami Dade Transit, 927 F.3d 1123, 1134
n.6 (11th Cir. 2019). But even assuming that vicarious liability is
available under both Acts, and that Sheriff Shoar is thus a proper
defendant, Friedson would also have to show that he otherwise has
a claim.
       To establish a claim for damages under either Act, Friedson
must prove discriminatory intent, which can be established by a
showing of deliberate indifference. McCullum v. Orlando Reg’l
Healthcare Sys., Inc., 768 F.3d 1135, 1146–47 (11th Cir. 2014).
Deliberate indifference is an “exacting standard” that “plainly
requires more than gross negligence.” Liese v. Indian River Cnty.
Hosp. Dist., 701 F.3d 334, 344 (11th Cir. 2012) (quotation omitted).
As we have described in another context, the deliberate
indifference standard is “far more onerous than normal tort-based
standards of conduct sounding in negligence, and is in fact akin to
subjective recklessness as used in the criminal law.” Hoffer v.
USCA11 Case: 20-14803       Date Filed: 11/08/2021   Page: 10 of 14




10                      Opinion of the Court              20-14803

Sec’y, Florida Dep’t of Corr., 973 F.3d 1263, 1271 (11th Cir. 2020)
(quotations omitted).
       Friedson faces a difficult burden. For the denial of an
interpretive aid to amount to deliberate indifference, Friedson
must show that Deputy Wallace (1) knew there was a “substantial
likelihood” that he would be unable to communicate effectively
with Friedson absent any interpretive aid, and (2) nevertheless
made a “deliberate choice” not to provide that aid. See McCullum,
768 F.3d at 1147–48 (quotation omitted). Even construing the facts
in the light most favorable to Friedson, we do not see sufficient
evidence to make the required showings.
      First, there is no genuine issue of material fact about
whether Deputy Wallace knew that it was substantially likely that
the methods of communication he used would be ineffective and
that it would be necessary to provide an interpretive aid to
communicate effectively. Friedson argues that Deputy Wallace
must have known that they were unable to communicate
effectively without an interpretive aid because of the “colossal
misunderstanding” between the two of them when Friedson
thought they had agreed to move to a second location and Deputy
Wallace assumed that Friedson was trying to flee. Because we
construe the facts in the light most favorable to Friedson, we will
presume that this misunderstanding between him and the deputy
existed. But Friedson does not show that Deputy Wallace ever
realized that he had misunderstood Friedson—that he had been
mistaken in his belief that Friedson was trying to flee. Friedson
USCA11 Case: 20-14803      Date Filed: 11/08/2021     Page: 11 of 14




20-14803               Opinion of the Court                      11

argues only that Deputy Wallace must have understood, based on
Friedson’s efforts to communicate using “unconventional”
methods, that Friedson was deaf, because Deputy Wallace “cited
no belief” that Friedson “was demonstrating signs of impairment
or mental derangement.”
       This falls short of satisfying the knowledge requirement of
our deliberate indifference doctrine. Friedson must show not only
that the deputy had knowledge of Friedson’s deafness, but that the
deputy knew it was substantially likely that they would be unable
to communicate effectively without an interpretive aid. And even
if Deputy Wallace had realized that they had miscommunicated
and that Friedson had not been trying to flee, that fact alone could
not support an inference that Deputy Wallace knew there was a
substantial likelihood that they would be unable to communicate
effectively going forward.
       As it turns out, during the second traffic stop, Friedson and
Deputy Wallace did communicate effectively—though not
perfectly—using gestures. Deputy Wallace first ordered Friedson
to return to his vehicle, and later ordered him to exit his vehicle.
Friedson complied with both orders, understanding the commands
even though Deputy Wallace communicated through gestures. As
Friedson expected when he drove away from the first stop, his ex-
wife and children were present at the second stop. Friedson’s ex-
wife communicated to Friedson during the stop using gestures, and
there is no evidence that his ex-wife or children expressed to
Deputy Wallace that he was not communicating effectively with
USCA11 Case: 20-14803       Date Filed: 11/08/2021    Page: 12 of 14




12                     Opinion of the Court                20-14803

Friedson. We see no evidence that Deputy Wallace knew that it
was necessary to provide an interpretive aid.
       The circumstances at the second stop are analogous to those
in McCullum v. Orlando Regional Healthcare System, Inc., where
we found insufficient evidence of deliberate indifference to ward
off summary judgment in the healthcare context. Id. at 1147–49.
There, a deaf patient indicated that he understood the hospital
employees’ communications, and neither the patient nor his family
did anything to dispel the employees’ belief that they were
communicating effectively. See id. We reach the same conclusion
here that we did in that case—there is insufficient evidence of the
requisite knowledge for deliberate indifference.
      Second, there is no genuine issue of material fact about
whether Deputy Wallace made a “deliberate choice” not to
provide Friedson with an interpretive aid. Based on Friedson’s
version of events, after he initially gestured that he and Deputy
Wallace should communicate by writing back and forth, he then
gestured for Deputy Wallace to follow him to the second location,
where his ex-wife and children were waiting and could interpret
for them. Deputy Wallace did follow him there, and there is no
evidence that Deputy Wallace impeded Friedson’s ex-wife or
children from interpreting.
       Our cases have already established that the failure to provide
a requested interpretive aid is “not enough to support a finding of
deliberate indifference.” Id. at 1147; see Liese, 701 F.3d at 343.
Federal regulations under the ADA state that public entities “shall
USCA11 Case: 20-14803      Date Filed: 11/08/2021     Page: 13 of 14




20-14803               Opinion of the Court                      13

furnish appropriate auxiliary aids and services where necessary” to
afford equal opportunity to individuals with disabilities. 28 C.F.R.
§ 35.160(b)(1). The regulations further explain that the “type of
auxiliary aid or service necessary to ensure effective
communication will vary in accordance with the method of
communication used by the individual; the nature, length, and
complexity of the communication involved; and the context in
which the communication is taking place.” Id. § 35.160(b)(2). And
while public entities “shall give primary consideration to the
requests of individuals with disabilities,” they need not provide
“any and all auxiliary aids even if they are desired and demanded.”
Id.; McCullum, 768 F.3d at 1147. Friedson has offered no evidence
that writing back and forth was necessary beyond the fact that he
requested to do so; a mere request is insufficient justification.
        This case is a far cry from Liese v. Indian River County
Hospital District, where, again in the healthcare context, we
concluded that a disabled patient’s testimony that the doctor had
mocked her when she told him that her ability to read lips was
limited and ignored her multiple requests for an interpreter was
sufficient evidence to support a finding of deliberate indifference.
701 F.3d at 351. We have been unable to find any case in which
this Court has found that the failure to provide an interpreter
during a high-pressure, chaotic traffic stop amounts to deliberate
indifference. We are especially reluctant to wade into these
unprecedented waters where interpretive assistance by family
members was readily available and evidently unimpeded.
USCA11 Case: 20-14803         Date Filed: 11/08/2021   Page: 14 of 14




14                     Opinion of the Court                20-14803

       Because no genuine issue of material fact exists over
whether Deputy Wallace acted with deliberate indifference, we
affirm the district court’s grant of summary judgment in favor of
Sheriff Shoar on Friedson’s ADA and RA claims.
                                  IV.
       Finally, we review the district court’s denial of Friedson’s
motion to alter or amend the judgment. District courts may only
grant a Rule 59(e) motion based on “newly-discovered evidence or
manifest errors of law or fact.” Arthur, 500 F.3d at 1343 (quotation
omitted). Parties may not use a Rule 59(e) motion to “relitigate old
matters” or raise new arguments “that could have been raised prior
to the entry of judgment.” Id. (quotation omitted).
       Friedson has not shown that the district court abused its
discretion by denying his Rule 59(e) motion. To the extent that
Friedson presented any arguments not already included in his
response to the officers’ summary judgment motions—including
his new theory that Deputy Wallace committed a Fourth
Amendment violation by detaining him for an impermissible
duration—he showed no reason why he could not have raised
those arguments before the district court’s decision on the
motions. And he did not point to any manifest errors of law or fact
in the district court’s order. The district court correctly denied
Friedson’s Rule 59(e) motion.
                          *        *     *
      For the reasons stated above, we AFFIRM.